DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the first and second inlet ports" and (the second outlet port” in line 2. There is insufficient antecedent basis for the second inlet and outlet ports limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bloom et al. (US 4559903 henceforth Bloom) in view of Cho (US 7497188).  
Regarding claim 1, Bloom teaches a pet dry room comprising: a body having an accommodation space for accommodating a pet therein (10); a door connected to a front surface of the body and configured to seal or open the accommodation space (50, col. 3, ll. 39-45); and an air circulation module including a fan (62), a flow path (plenum 68 and 72), and a heater (76) so as to spray and circulate air into the accommodation space and a first inlet port positioned on a front side of a ceiling surface of the accommodation space (front inlet 28, fig. 3) but fails to teach a motor, a nozzle and wherein air sprayed from a plurality of spray holes of a combined defecation plate and air spray tray installed on a bottom surface of the accommodation space and nozzles 
Regarding claim 3, Bloom as modified by Cho teaches the invention substantially as claimed and Cho further teaches wherein a second inlet port for supplying external air to the air circulation module is located on a top side of the outer surface of the pet dry room (outer inflow hole 520, fig. 1), and Bloom further teaches a second outlet port for discharging the air within the accommodation space to the outside is installed on the door (window 64, col 3, ll. 62-66).
Regarding claim 4, Bloom as modified by Cho teaches the invention substantially as claimed and Bloom further teaches a first inlet port having a washable filter (a wire-mesh filter 70, col. 4, ll. 23-27, fig. 3, a wire-mesh filter can be washed) and Cho further It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a second inlet port and a second outlet port filter, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this case, having multiple filters would reduce the amount of hair and debris clogging up the system.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bloom in view of Cho, as applied to claim 1 above, further in view of Moharram et al. (US 8186307 henceforth Moharram).
Regarding claim 5, Bloom as modified by Cho teaches the invention substantially as claimed and Cho further teaches the nozzles on the side surface and the rear surface are integrated with a side wall structure and a rear wall structure, which constitute the accommodation space (blowing unit 500 tubes are integrated with the wall structure, fig. 1) but fails to teach wherein the nozzles on the side surface are arranged according to the shape of a pet facing the door. However, Moharram teaches nozzles on the side surface are arranged according to the shape of a pet facing the door (nozzles 400, col. 5, ll. 53-60 and col. 11, ll. 48-52). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bloom’s pet dryer with a plurality of nozzles as taught by Moharram to enhance the drying efficiency. It would have been an obvious matter of design choice to position the nozzles in whatever form or shape was desired. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/EBONY E EVANS/Primary Examiner, Art Unit 3647